Title: Appointment as Delegate to the Continental Congress, [2 February 1788]
From: Clinton, George
To: Hamilton, Alexander



[Poughkeepsie, New York, February 2, 1788]

State of New York
The people of the State of New york by
the Grace of God free and Independent
To all to whom these presents shall come send
Greeting.
Whereas our Senate and Assembly on the Twenty second day of January last nominated and appointed the Honorable Ezra L’Hommedieu, Egbert Benson, Alexander Hamilton, Abraham Yates, Junior and Leonard Gansevort Esquires Delegates to represent our said State in the United States in Congress Assembled from the said day of their appointment until the first Monday of November Next, and thence forward until Ten days after the first Subsequent meeting of the Legislature. Provided nevertheless that the Delegates so nominated and appointed shall not on any account hold their Seats in Congress longer than one year to be computed from the day of their appointment as aforesaid. Now therefore Know ye that in pursuance of the said Nomination and appointment We have by these presents Commissioned the said Ezra L’Hommedieu Egbert Benson, Alexander Hamilton, Abraham Yates, Junior and Leonard Gansevort with full power and authority to them the said Ezra L’Hommedieu, Egbert Benson, Alexander Hamilton, Abraham Yates Junior and Leonard Gansevort to represent our said State in the said Congress accordingly: In Testimony whereof we have caused these our Letters to be made patent, and the great Seal of our said State to be hereunto affixed Witness our Trusty and well beloved George Clinton Esquire Governor of our said State General and Commander in Chief of all the Militia and Admiral of the Navy of the same, At Poughkeepsie in our County of Dutchess the Second day of February in the year of our Lord One Thousand seven hundred and Eighty Eight and in the Twelfth year of our Independence.
Geo Clinton
Passed the Secretary’s officethe 2d February 1788.
Lewis A. Scott, Secretary

